160 S.W.3d 406 (2005)
Darrell DEVINE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 83719.
Missouri Court of Appeals, Eastern District, Division One.
February 8, 2005.
Rehearing Denied April 11, 2005.
Michael A. Gross, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Adriane Dixon Crouse, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., SHERRI B. SULLIVAN, J., BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Darrell Devine ("Movant") appeals the denial of his Rule 29.15 post-conviction motion after an evidentiary hearing. Movant was convicted of one count of robbery in the second degree, Section 569.030, RSMo 2000. Movant was sentenced as a prior and persistent offender to twenty-five years imprisonment. Movant's conviction was affirmed on direct appeal by this Court. State v. Devine, 80 S.W.3d 480 (Mo.App. E.D.2002). Subsequently, Movant filed a motion for post-conviction relief pursuant to Rule 29.15, which the court denied after an evidentiary hearing on some of his claims.
Movant's raises two points on appeal. First, Movant claims the motion court clearly erred in denying his claims of police and prosecutorial misconduct without an evidentiary hearing because these claims were cognizable under Rule 29.15 and resulted in a violation of Movant's due process rights. In his second point on appeal, Movant alleges the motion court erred in sustaining the State's objection to the admission of an audio tape containing an interview with the victim where she allegedly recanted her identification of Movant as her attacker.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).